                                             Case 4:21-cv-05434-PJH Document 4 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM M. MCMILLAN,                            Case No. 21-cv-05434-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This case was opened when plaintiff, a New Jersey state prisoner proceeding pro

                                  14   se, wrote a letter to the court. In an effort to protect his rights, it was filed as a new case.

                                  15   Plaintiff was informed that he had not filed a complaint and was given twenty-eight days

                                  16   to do so. He also was sent a notice that he had not paid the filing fee or applied for leave

                                  17   to proceed in forma pauperis (“IFP”); again, he was allowed twenty-eight days to either

                                  18   pay the fee or file the application. A copy of the court’s form for applications to proceed

                                  19   IFP was provided with the notice. Twenty-eight days has passed and plaintiff has not

                                  20   submitted any filing or otherwise communicated with the court. This case is therefore

                                  21   DISMISSED without prejudice. No fee is due.

                                  22           IT IS SO ORDERED.

                                  23   Dated: September 7, 2021

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
